DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11-29-2022.    
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figures 1 and 2, item “100”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the phrase “16/302,180, filed” should be replaced with 16/302,180 (now U.S. Patent 10,981,286), filed”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 13, the phrase “portion includes defines a base” should be replaced with “portion defines a base”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the cutting member” on line 9.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be replaced with “the blade support”.  In the rejections below, the phrase is interpreted as the blade support.
With regards to claim 4, what structure defines “a first end”.  As written, the first end is not part of the platform portion and could be interpreted as a first end of any other structure.  Claim 5 properly defines the first end.
Claim 5 recites the limitation “the one single piece of material” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volodin et al. (2011/0289779).  See the Figure below for Examiner added reference labels.  It is noted that the razor of Volodin et al. is a handheld tool and is perfectly capable of performing its intended use in the orientation shown in the Figure below.
With regards to claims 1 and 5, Volodin et al. disclose the same invention including a blade support (1) having a platform portion (2), a first bent portion (3), an intermediate portion (4), a second bent portion (5), and a base portion (6), each of the platform portion (2), the first bent portion (3), the intermediate portion (4), the second bent portion (5), and the base portion (6) having a front and back side opposite to the front side together defining a front side and back side of the support (F, B), the platform portion extends towards the first bent portion (2, 3), the intermediate portion extends between the first bent portion and the second bent portion (4, 3, 5), the back side of the intermediate portion defines a back intermediate plane (7), the back side of the base portion defines a base plane (8), the second bent portion forms an angle between 100° to 160° between the back intermediate plane and the base plane (7 is parallel to a first axis defining the 110°-115° angle and 8 is parallel to a second axis defining the 110°-115° angle making 9 equal to the 110°-115° angle), the base portion extends downward from the second bent portion (6, 5), the back side of the first bent portion is convex (B, 3), the back side of the second bent portion is concave (B, 5), and the platform portion has a front end (10) and is made out of a one single piece of material (Fig. 2) with the first bent portion (3), the intermediate portion (4), the second bent portion (5), and the base portion (6).

    PNG
    media_image1.png
    639
    650
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Volodin et al.  See the Figure above for Examiner added reference labels.   
With regards to claims 3, 4, 6, and 7, Volodin et al. disclose the invention including the blade support having a thickness (1, Fig. 2), the platform portion (2) is substantially linear (Fig. 2) and has a length (Fig. 2) from a front end (10) to the first bent portion (3), the intermediate portion (4) is substantially linear (Fig. 2) and has a length (Fig. 2) from the first bent portion (3) to the second bent portion (5), and the front side of the first bent portion (F, 3) has a first radius of curvature (Fig. 2).
However, with regards to claims 3, 4, 6, and 7, Volodin et al. remain silent and therefore fail to disclose the specific thickness, lengths, and radius of curvature ranges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable thickness, length, and radius of curvature including the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Changes to dimensions are old and well known in items intended to be used on faces where there is no generic face shape.  Changes in size to adapt a razor to a particular group of user is well within one’s technical skill.  Therefore, it would have been an obvious matter of design choice to modify the device of Volodin et al. to obtain the invention as specified in claims 3, 4, 6, and 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (4,335,509).  See the Figure below for Examiner added reference labels.
With regards to claim 1, Smith discloses the invention including a blade support (11) having a platform portion (12), a first bent portion (13), an intermediate portion (14), a second bent portion (15), and a base portion (16), each of the platform portion (12), the first bent portion (13), the intermediate portion (14), the second bent portion (15), and the base portion (16) having a front and back side opposite to the front side together defining a front side and back side of the support (F, B), the platform portion extends towards the first bent portion (12, 13), the intermediate portion extends between the first bent portion and the second bent portion (14, 13, 15), the back side of the intermediate portion defines a back intermediate plane (17), the back side of the base portion defines a base plane (18), the second bent portion forms an angle between the back intermediate plane and the base plane (19), the base portion extends downward from the second bent portion (16, 15), the back side of the first bent portion is convex (B, 13), and the back side of the second bent portion is concave (B, 15). 
With regards to claims 2, 3, 5, and 7, Smith discloses the invention including the front side of the intermediate portion (F, 14) defines a front intermediate plane (21), the front side of the platform portion forms a platform plane (22), the first bent portion forms an angle between the platform plane and the front intermediate plane (23), the blade support having a thickness (11, Fig. 2), the platform portion has a front end (20) and is made out of a one single piece of material (Fig. 2) with the first bent portion (13), the intermediate portion (14), the second bent portion (15), and the base portion (16), and the front side of the first bent portion (F, 13) has a first radius of curvature (Fig. 2).
However, with regards to claims 1-3 and 7, Smith remains silent and therefore fails to disclose the specific angles, thickness, and radius of curvature ranges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable angle, thickness, and radius of curvature including the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Changes to dimensions are old and well known in items intended to be used on faces where there is no generic face shape.  Changes in size to adapt a razor to a particular group of user is well within one’s technical skill.  Therefore, it would have been an obvious matter of design choice to modify the device of Smith to obtain the invention as specified in claims 1-3 and 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.

    PNG
    media_image2.png
    775
    487
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724